GOULD, Circuit Judge,
dissenting.
Kristin Crume appeals the district court’s decision granting summary judgment in favor of Marathon Media, L.P. (“Marathon”). Crume argues that Marathon acted with retaliatory intent by terminating her, due to gender-based discrimination complaints she had made to the Marathon management, in violation of Title VII and the Washington Law Against Discrimination (“WLAD”). In my view, Crume did not present sufficient evidence to the district court to demonstrate that Marathon’s legitimate nondiscriminatory reasons for terminating Crume, as part of a set of terminations incidental to broad changes in station programming and on-air personalities after an acquisition of the station, were a pretext for a retaliatory discharge under Title VII or the WLAD. See Stegall v. Citadel Broadcasting Co., 350 F.3d 1061 (9th Cir.2003); see also Aragon v. Republic Silver State Disposal, 292 F.3d 654, 659 (9th Cir.2002). I would affirm the judgment of the district court essentially for the reasons stated in my dissent in Stegall v. Citadel Broadcasting Co., 350 F.3d 1061 (9th Cir.2003). I respectfully dissent from the reversal of the summary judgment dismissing Crume’s claims.